Exhibit 10.2

 

FIRST AMENDMENT
TO EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement is dated April 6, 2009 and
effective immediately amends the Employment Agreement with an effective date of
July 11, 2005 (hereinafter the “Original Agreement”) by and between Barbara
Falvey (hereinafter the “Employee”) and Hawaiian Airlines, Inc., a Hawaii
corporation (hereinafter the “Company”).

 

For due consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree and acknowledge that:

 

Paragraph 8., PAYMENTS UPON TERMINATION WITHOUT CAUSE IN EXCHANGE FOR AGREEMENT
TO WAIVE ALL CLAIMS, of the Original Agreement shall be amended in relevant part
to read as follows (the new, added language is underscored for identification
and emphasis):

 

a.             If Company terminates Employee’s at will employment without
Cause, in addition to Accrued Obligations, Employee shall be entitled to the
following payments in exchange for a valid release and waiver of all claims
thorough the Termination Date that Employee may have at that time against
Company or related persons or entities (“Waiver of All Claims”): Company shall
pay to Employee an amount equal to Employee’s Base Salary and medical/dental
premiums for one year (“the Settlement Sum”). The Settlement Sum shall be paid
in a lump sum, less applicable withholdings, on the Termination Date. Company
shall provide all information for continuation of fringe benefits to the extent
required by law.

 

Additionally, Employee shall receive the prorated value of any Performance Bonus
(hereinafter “Bonus”) to which Employee would have been entitled in the current
year. The pro-rated Bonus is defined as an amount equal to the Bonus the
individual would have received for the year in which the employment is
terminated assuming that the individual’s personal performance score had been
rated as a ‘Met Expectations’ times the fraction of the year that the individual
was employed by the Company. The corporate performance portion of the Bonus
shall be based upon the Company’s corporate performance score for the year of
termination times the fraction of such year that the individual was employed by
the Company. Both the corporate performance and the individual performance
portions of the pro-rated Bonus will otherwise be calculated and paid at the
same time (i.e. generally during the first quarter of the year following the
date of termination), be subject to the same conditions (including EBITDAR
conditions and clawback conditions) and be paid in the same form of
consideration (i.e., cash and/or equity) as the bonuses are paid to other Bonus
eligible employees, except that, in the Compensation Committee’s sole
discretion, all of the Bonus may be paid in cash in lieu of equity.

 

All other terms and conditions of the Original Agreement shall remain in full
force and effect.

 

IN WITNESS HEREOF, the parties hereto have caused this First Amendment to
Employment Agreement to be executed as of the date written above.

 

COMPANY

 

EMPLOYEE

 

 

 

By:

/s/ Mark B. Dunkerley

 

By:

/s/ Barbara Falvey

 

Mark B. Dunkerley

 

 

Barbara Falvey

 

President & Chief Executive Officer

 

 

 

 

--------------------------------------------------------------------------------